UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6056


WILLIAM GERALD HALEY,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-01036-CMH-IDD)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Gerald Haley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Gerald Haley appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failure to comply with a prior court order

directing him to particularize his complaint and either pay the required fees or apply to

proceed in forma pauperis. We have reviewed the record and find no reversible error.

Accordingly, we deny Haley’s motion for appointment of counsel and affirm for the

reasons stated by the district court. Haley v. Unknown, No. 1:17-cv-01036-CMH-IDD

(E.D. Va. filed Dec. 5, 2017 & entered Dec. 6, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2